Citation Nr: 0427130	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  95-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cervical spine injury, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on a period of active duty in the Navy 
from July 1983 to February 1986.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in May 1994, August 1996, and 
December 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

The veteran had a personal hearing with a hearing officer at 
the RO in February 1995.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

In a July 1986 RO rating decision, the veteran was granted 
service connection for residuals of a cervical spine injury 
and assigned a 10 percent disability rating under Diagnostic 
Code 5290, effective from February 19, 1986.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2001).  The veteran submitted 
a claim for an increased rating for his service-connected 
cervical spine disability in October 1993.  In a May 1994, 
the RO denied the veteran's increased rating claim.  The 
veteran filed a formal appeal in November 1994.  In an August 
1996 decision, the Board granted an increased rating of 20 
percent for the veteran's cervical spine disability.  In an 
August 1996 rating decision, the RO assigned a 20 percent 
rating for the veteran's service-connected residuals of a 
cervical spine injury under Diagnostic Code 5290, effective 
from October 29, 1993.

In a February 1997 statement, the veteran requested 
reconsideration of the Board's August 1996 decision.  The 
Board denied his motion for reconsideration in a July 1997 
letter.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§§ 20.1000, 20.1001 (2003).  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a December 1999 Order, the CAVC vacated 
and remanded the Board's August 1996 decision concerning the 
veteran's claim for entitlement to an increased evaluation 
for residuals of a cervical spine injury and remanded the 
veteran's claim.  It was noted in the November 1999 
Memorandum Decision that a remand was required for compliance 
with 38 C.F.R. §§ 4.40, 4.45 as well as DeLuca v. Brown, 8 
Vet. App. 202, 207 (1995).  

In August 2000, the Board remanded the veteran's claim in 
order to obtain a VA treatment records as well as a VA 
examination report.  The Board also remanded the veteran's 
claim in August 2003 in order to notify the veteran of 
revised rating criteria concerning the cervical spine as well 
as to obtain a VA examination to evaluate the veteran's 
cervical spine injury residuals including neurological 
impairment of upper extremities associated with his service-
connected disability.     

The Board notes that during the pendency of the veteran's 
appeal, the criteria for spine disabilities were revised.  
The criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The General Rating Formula for 
Diseases and Injuries of the Spine, including intervertebral 
disc syndrome, was again revised effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
In a supplemental statement of the case issued by the RO in 
December 2003, the veteran was notified of revised rating 
criteria for cervical spine disabilities.  An additional and 
final revision dated in June 2004 (effective from September 
26, 2003) adds two notes to the criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  

In a December 2003 rating decision, the RO assigned the 
veteran a 30 percent rating for his service-connected 
residuals of a cervical spine injury under Diagnostic Code 
5242, effective from October 29, 1993.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2003).  In addition, the 
veteran was assigned separate 10 percent ratings for 
peripheral neuropathy of each upper extremity under 
Diagnostic Codes 8599-8515, effective from September 23, 
2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 8599-8515 
(2003).  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2003).  In this case, in connection 
with other claims the veteran in February 2004 submitted two 
authorizations for release of information from two private 
treatment providers.  One authorization, however, indicates 
treatment, in part, for pain in both the back and the neck, 
and the other indicates treatment for "numerous" 
conditions, which might include the service-connected neck 
disability that is the subject of this appeal.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should make arrangements to 
obtain the veteran's treatment records 
from both private physicians (listed in 
the two VA Form 21-4142 executed by the 
veteran in February 2004 and included in 
the file) for the period of October 1993 
to the present.

2.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for residuals of a 
cervical spine injury, to include 
consideration of the old and amended 
versions of the Schedule for rating 
disabilities of the spine under 38 C.F.R. 
§ 4.71a, effective from September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).    

3.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since December 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


